United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                               May 23, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 06-20833
                                    Summary Calendar
                                 _____________________


       DEBRA DECATO,

                                                      Plaintiff-Appellant,

                                             versus

       NORTHEAST MEDICAL CENTER HOSPITAL,

                                                      Defendant-Appellee.

            __________________________________________________

                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:05-CV-449
            __________________________________________________

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

              The judgment of the Magistrate Judge is affirmed for the reasons stated

in his opinion dated August 15, 2006. The appellant was terminated after her

       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
medical leave had terminated because she was insubordinate and failed to report for

surgical duty on January 4, 2005. There is no evidence in this record that this

reason for her discharge was only pretexual.

      AFFIRMED.




                                          2